Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All drawings of record are now acceptable.

Claim 23-25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends,  for failing to include all the limitations of the claim upon which it depends.
	(1) Claim 22 separately calls for a membrane and oscillatable unit; yet claim 23’s “wherein the oscillatable unit includes the first portion of the membrane” (lines 3-4) effectively removes the separate nature of claim 22’s membrane and oscillatable unit.
	(2) Claim 22 separately calls for a membrane and oscillatable unit; yet claim 23’s “wherein the oscillatable unit includes the first portion of the membrane” (line 4) effectively removes the separate nature of claim 22’s membrane and oscillatable unit.
(3) Claim 22 separately calls for a membrane and oscillatable unit; yet claim 24’s “wherein the oscillatable unit includes an oscillatory fork having two oscillatory tines” effectively removes the separate nature of claim 22’s membrane and oscillatable unit because the membrane becomes part of the fork.
(4) Claim 22 separately calls for a membrane and oscillatable unit; yet claim 25’s “wherein the oscillatable unit includes an oscillatory fork having two oscillatory tines” effectively removes the separate nature of claim 22’s membrane and oscillatable unit because the membrane becomes part of the fork.



Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 23, how many alternative are in this claim?  The claim has a single “or” suggestive of at least 2 alternatives, but it’s possible that Applicant intends there to be 3 alternatives.  Should “wherein” (line 2) have read - - or wherein - - to provide for 3 alternative?  Use of the term- - either - - often allows for determining how many alternatives are intended.  (Note: Undersigned recognizes that addressing the 112(d) may result in addressing the instant 112(b).
As to claims 24,25, how does Applicant define a “fork” (line 2) such that they related to “two oscillatory tines” (line 2) that are not connected?  Please understand, the specification/drawings suggest that the fork incudes the combination of membrane and tines, but the membrane was already separately claimed.  Maybe the definition of the term “fork” needs to be defined such that it is different from its normally accepted meaning (i.e., 2 tines connected together.  (Note: Undersign will accept that a “unit” (line 1) can includes 2 separate unconnected elements) 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861